 In the Matter of SHOWERSBROTHERSFURNITURE COMPANYandTHEUPHOLSTERERS, FURNITURE, CARPET AND AWNING WORKERS, LINO-LEUM WORKERS UNION, LOCAL No. 184CaseNo. R-339.-DecidedDecember 17, 1937Furniture Manufacturing-Investigation of Representatives:controversy con-cerning representation of employees:rival organizations;refusal ofemployer tobargain with petitioning union because of prior agreementwith rivalorganiza-tion-Unfit AppropriateforCollectiveBargaining:production employees; nocontroversyasto-ElectionOrdered:"AmericanFederationof Labor" ratherthan title of petitioning organizationto appearon ballot in order to avoid anyimplication of determination by Board of possible jurisdictional dispute.Mr. Herbert N. Sh,enkinandMr. Walter B. Ch,elf,for the BoardMr. Jess. B. Fields,of Bloomington, Ind., for the Company.Mr. Roy W. Grow,of Indianapolis, Ind., for the Upholsterers.Mr. Joseph D. Persily,of Indianapolis, Ind., for the United Furni-tureWorkers.Mr. Kenneth Vaylesof Bloomington, Ind., for the Carpenters.Mr.William Fleener,of Bloomington, Ind., for the OperatingEngineers.Mr. E. A. Hostetter,of Bloomington, Ind., for the Firemen andOilers.Mr. Henry H. Foster, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 3, 1937, The Upholsterers, Furniture, Carpet andAwning Workers, Linoleum Workers Union, Local No. 184, hereincalled the Upholsterers, filed with the Regional Director for theEleventh Region (Indianapolis, Indiana) a petition alleging that aquestion had arisen concerning the representation of employees ofShowers Brothers Furniture Company, Bloomington, Indiana, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September 29,1937, the National Labor Relations Board, herein called the Board,585 586NATIONAL LABOR RELATIONS BOARDacting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On October 1, 1937, the Regional Director issued a notice of hear=ing to be held at Bloomington,Indiana, on October 14,1937.Copies-were served upon the Company;theUpholsterers;Intei nationalBrotherhood of Firemen and Oilers,herein called the Firemen andOilers ; International Union of Operating Engineers,herein calledthe Operating Engineers; United Furniture Workers, Local Indus-trialUnion No. 496, herein called the United Furniture Workers ;National Furniture Workers, Local No. 1, herein called the NationalFurnitureWorkers; and the United Brotherhood of Carpenters andJoiners of America, herein called the Carpenters,all labor organiza-tions purporting to represent employees directly affected by the in-vestigation.Pursuant to the notice,a hearing was held on October 14and 15, 1937, before Henry J. Kent, the Trial Examiner dulydesignated by the Board.The Board and the Company were represented by counsel,and theunions by their officers, and all participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded to theparties.During the course-of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed these rulings and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company was incorporated in the State of Indiana in 1899.It operates plants located at Bloomington and Bloomfield in thatState for the manufacture of bedroom furniture,dining room furni-ture, kitchen cabinets,desks, breakfast sets, wooden and upholsteredchairs, and living room furniture.It is one of the largest, if notthe largest,of the manufacturers of this class of furniture in theUnited States and operates five separate plants or units, of whichfour are located in Bloomington and one in Bloomfield, about thirtymiles west of Bloomington.The present case involves only theBloomington plants.These four plants manufacture cabinets and case goods.Theyemploy approximately 1,300 people.About seventy-five percent ofthe lumber usedby the Companyisderived from sources outside DECISIONS AND ORDERS587Indiana.Glue is procured from Pennsylvania; hardware fromMassachusetts, Michigan, and Illinois; glass from Indiana and Mis-souri; porcelain tops from Illinois; finishing material from Indianaand Michigan; packing materials from Indiana and Michigan; cot-ton and moss from Mississippi and Louisiana; and palm fibre, whichis an import, is procured from New York.Approximately 10 percent of these materials are shipped by truck and 90 per cent by rail.90 per cent of the merchandise manufactured is shipped outside ofIndiana, and shipments are made to every state in the Union. In1936, about 27 per cent of the merchandise manufactured was soldto Sears, Roebuck and Company, the Company's largest customer.II.THE ORGANIZATIONS INVOLVEDThe Upholsterers, Furniture, Carpet and Awning Workers, Lino-leum Workers Union, Local No. 184, is a labor organization, affiliatedwith the American Federation of Labor, admitting to membershipall production employees of the Company, excluding office workersand supervisory employees.United Furniture Workers, Local Industrial Union No. 496, is alabor organization, affiliated with the Committee for Industrial Or-ganization, admitting to its membership all production workers,exclusive of office and supervisory employees.United Brotherhood of Carpenters and Joiners of America and In-ternational Union of Operating Engineers are labor organizations af-filiated with the American Federation of Labor. The Carpenters ad-mit to membership all production workers and the Operating En-gmeers.admit engineers,,, firemen and watchmen whose duties include,"handling steam or instruments of power".The National-Furniture Workers was an unaffiliated labor organiza-tion admitting to membership production workers of the Company.It organized Local No. 1 at Bloomington and Local No. 2 at Bloom-field.Both locals were recognized by the Company as a result of aconsent election, agreed to by the Company, labor organizations repre-senting employees, and the Regional Director of the Eleventh Region,held May 21, 1937, among the production employees of the Company.Negotiations carried on with the Company by the National Furni-tureWorkers failed to conclude in an agreement, and in the summerof 1937 its two locals became defunct.At a meeting on July 13, 1937,amajority of the members of Local No. 1-present voted to affiliate withthe Committee for Industrial Organization.On July 26, 1937, at an-other meeting of the same local, a majority present voted to affiliatewith the Upholsterers.The United Furniture Workers, the Uphol-sterers, and the Carpenters all claim former members of the NationalFurniture Workers, Local No. 1, as present members of their unions. 588NATIONAL LABOR RELATIONS BOARDThe local of the International Brotherhood of Firemen and Oilershere involved was a labor organization, formerly affiliated with theAmerican Federation of Labor. It admitted to membership firemen,watchmen and maintenance men. On September 30, 1937, a resolutionto affiliate with the United Furniture Workers was passed unani-mously by the members present at a meeting of the Firemen andOilers.The United Furniture Workers has accepted former membersof the Firemen and Oilers into its membership.III.THE QUESTIONCONCERNING REPRESENTATIONOn September 3, 1937, the United Furniture Workers sent a letter 1to the Company stating that the United Furniture Workers was pre-pared to certify that it represented a majority of the production em-ployees and would do whatever was necessary to convince the Com-pany of that fact, and that itwas anxiousto enterinto negotiationson behalf of the employees.On September 9, 1937, the Company, inanswer, stated that its agreement with the National Furniture WorkersUnion and the National Labor Relations Board, entered into before theconsent election, provided that the National Furniture Workers shouldact as the exclusive bargaining agency for all productionemployeesof the Company's Bloomington plants and that the terms of thatagreementprecluded bargaining with any otherorganization.On. September 23, 1937, after further attempts at negotiationshad failed,a strike wascalled by members of the United FurnitureWorkers at the Bloomington plants.On October 8, 1937, the strikewas settled by agreement pending the hearing before the NationalLaborRelations Board forthe purpose of determining the collectivebargainingrepresentativeof theproduction employees.The United Furniture Workers has at alltimes sinceSeptember 3,1937, claimed torepresenta majority of the production employees atthe Bloomington,Indiana, plantsof the Company. The Upholstererslikewise claimed to represent a majority of the production workersand the Carpentersalso claimedto represent some of the productionemployees.We find that a questionhas arisenconcerning the representation ofthe production workers employed at the Company'sBloomingtonplants.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1 above, has a close, intimate, and substantial1Intervenor C 1 0 Exhibit 1 DECISIONS AND ORDERS589relation to trade, traffic,and commerce among the several States, andtends to lead, and has led to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe bargaining unit, alleged appropriate by the petitioner, is aunit composed of production employees of the Bloomington plants.Representatives of the Upholsterers and the United Furniture Work-ers indicated at the hearing that they deemed it appropriate to ex-clude from the unit office employees,supervisory employees, en-gineers, firemen,watchmen and maintenance employees.None ofthe parties to the proceeding contended that any additional classesof employees should be included in the unit,or filed a petition forcertification of representatives of any other employees.In this unitthe United Furniture Workers and the Carpenters are the only otherlabor organizations besides the Upholsterers claiming to representemployees.We find that the production employees of the Company in itsBloomington,Indiana, plants,excluding the, office employees,super-visory employees,engineers,firemen, watchmen,and maintenanceemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employeesof the Com-pany at its Bloomington,Indiana, plants the full benefit of theirright to self-organization and to collective bargaining,and otherwiseeffectuate the policiesof the Act.IVI.THE DETERMINATION OF REPRESENTATIVESWe find that ani election by secret ballot is necessary to determinethe proper representatives for collective bargaining and thus resolvethe question concerning representation.Those eligible to vote shallbe the production employees of the Company at its Bloomington,Indiana, plants as of September 3, 1937, excluding the office em-ployees, supervisory employees,engineers,firemen, watchmen andmaintenance employees.Under date of October 23, 1937, a letter, subscribed and sworn tobefore a notary public,was sent to the Board at Washington inwhich it was stated that it was the desire of the Upholsterers andthe Carpenters that only one American Federation of Labor organ-ization be placed on the'ballot if an election was ordered by theBoard, and that both organizations were willing to abide by thedecision of the Board as to which American Federation of Labororganization should be placed on the ballot,in accordance with theevidence presented at the hearing.After due consideration of thisrequest, the Board deems it advisable to avoid any implication of a 590NATIONAL LABOR RELATIONS BOARDdetermination of any jurisdictional dispute that may exist betweenthe Upholsterers and the Carpenters, and consequently will directthat the American Federation of Labor, and the United FurnitureWorkers, Local Industrial Union No. 496, affiliated with the Com-mittee for Industrial Organization, are the organizations to appearupon the official ballot for the election held pursuant to this Decisionand Direction of Election.On the basis of the above findings of fact and upon the entirerecord in the matter, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Showers Brothers Furniture Company atitsBloomington, Indiana, plants, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.The production employees of Showers Brothers Furniture Com-pany at its Bloomington, Indiana, plants, excluding office employees,supervisory employees, engineers, firemen, watchmen and mainte-nance employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning,.of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with ShowersBrothers Furniture Company, Bloomington, Indiana, an election bysecret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the productionemployees, employed by the Company at its Bloomington, Indiana,plants on September 3, 1937, excluding office employees, supervisoryemployees, engineers, firemen, watchmen and maintenance employees,to determine whether they desire to be represented by the AmericanFederation of Labor or by United Furniture Workers, Local Indus-trialUnion No. 496, affiliated with the Committee for IndustrialOrganization, for the purposes of collective bargaining, or by neither. 0DECISIONS AND ORDERS591[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 29, 1937On December 17, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, inthe above-entitled proceeding,the election to be held within fifteen(15) days from the date of the Direction,under the supervision oftheRegionalDirector for the Eleventh Region,(Indianapolis,Indiana).The Upholsterers,Furniture,Carpet and Awning Workers, Lino-leum Workers Union, Local No. 184,the petitioner herein, has fileda protest to said Direction upon the ground that petitioner is notnamed upon the ballot.Also, the Indiana State Federation of Laborhas advised the Board that the Bloomington plants are closed indefi-nitely and that it is impossible to obtain a representative vote at thepresent time.In order to consider these matters further we will post-pone the election for the present.The Board hereby amends its Direction of Election by strikingout the words"within fifteen(15)days from the date of thisDirection",and substituting therefor the words,"within such timeas may hereafter be determined".MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Direction of Election.[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONDecember31, 1937On December 17, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, inthe above-entitled proceeding,the election to be held within fifteen(15) days from the date of the Direction,under the supervision oftheRegionalDirector for the Eleventh Region(Indianapolis,Indiana).ThereafterThe Upholsterers, Furniture, Carpet and AwningWorkers, Linoleum Workers Union Local No. 184, the petitionerherein, herein called the Upholsterers,filed a protest against theform of the ballot directed by the Board to be used in the election.Also, the Indiana State Federation of Labor advised the Board thatthe Bloomington plants were closed indefinitely and that it wasimpossible to obtain a representative vote at the time. In order to 592NATIONAL LABOR RELATIONS BOARDconsider these matters further, the Board, on December 29, 1937,amended its Direction of Election by postponing the election tosuch time as might thereafter be determined.As found in the Decision of December 17, 1937, there are threelabor organizations purporting to represent employees in the unitwhich the Board found appropriate for the purposes of collectivebargaining,namely, theUpholsterers,UnitedBrotherhood ofCarpenters and Joiners of America, herein called the Carpenters,and United Furniture Workers, Local Industrial Union No. 496,herein called the United Furniture Workers.Of these the first twoare affiliated with the American Federation of Labor, while the lastis affiliated with the Committee for Industrial Organization.Subsequent to the hearing, a letter dated October 23, 1937, signedby Melvin Hunter, Raymond Hamun, and Clarence L. Martin forthe Upholsterers, and by Kenneth Vayles, James Herbin, and Ed-ward Kent for the Carpenters, and sworn to before a notary public,was received by the Board.The letter stated that it was the desireof both organizations that the name of only one American Federationof Labor organization should be placed on the ballot if an electionwas ordered by the Board, and that both organizations were willingto abide by the decision of the Board as to which American Federa-tion of Labor organization should be placed on the ballot, in ac-cordance with the evidence presented at the hearing. In its De-cision, however, the Board stated that it deemed it advisable to avoidany implication of a determination of any jurisdictional dispute thatmight exist between the Upholsterers and the Carpenters, and conse-quently directed that the name of the American Federation of Laborshould appear on the ballot as the one organization opposing theUnited Furniture Workers.The protest of the Upholsterers referred to above, signed byClarence L. Martin, as business agent, and Roy W. Grow, as organ-izer, is based on the contention that the election "would not be con-clusive in the event the American Federation of Labor were to winthe election," and "it would still not settle the issue between the Car-penters and the Upholsterers International Locals ..."The Boarddid not, and does not, intend to attempt to determine a jurisdic-tional dispute between two unions both affiliated with and subjectto the discipline of, a single parent body. It will make no de-termination in this case of the issue between the Upholsterers andCarpenters, either on the basis of the results of an election or other-wise.Whatever the results of this proceeding, that question remains,so far as this Board is concerned, to be determined by the properauthorities of the American 'Federation of Labor.Since it appears, however, that the terms of the Direction placingthe name of, the American Federation of Labor on the ballot are DECISIONS AND ORDERS593not satisfactory to one of the two American Federation of Labororganizations, and since, by the letter of October 23, 1937, both haveauthorized the Board to name only one of them for the purposeof voting, we shall amend the Direction in accordance with thatauthority.The record indicates that the Upholsterers have at pres-ent a much larger membership in the unit than the Carpenters.Wewill, therefore, direct that the ballot name, as the alternatives foxthe voter, the Upholsterers, the United Furniture Workers, or neitherIf the Upholsterers should, as a result, be certified as the exclusiverepresentative of the employees, it is to be understood that the Board'saction will not affect whatever jurisdictional rights over the em-ployees the Carpenters may have under the governing provisionsof the American Federation of Labor.With respect to the date of the election, after due consideration,there seems no reason for further postponement, particularly in viewof information received from the Regional Director that four hun-dred of the employees in plant No. 4 are returning to work onJanuary 3, 1938.The Board hereby amends its Direction of Election, as amended,by striking out the words, "within such time as may hereafter bedetermined," and substituting therefor the words, "within thirty (30)days from the date of this Direction," and by inserting immediatelypreceding the words, "the American Federation of Labor," the words,"The Upholsterers, Furniture, Carpet and Awning Workers, Lino-leum Workers Union, Local No. 184, affiliated with."MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Second Amendment to Direction- of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 25, 1938On September 3, 1937, The Upholsterers, Furniture, Carpet andAwning Workers, Linoleum Workers Union, Local No. 184, hereincalled the Upholsterers, filed with the Regional Director for theEleventh Region (Indianapolis, Indiana) a petition alleging thata question had arisen concerning the representation of employees ofShowersBrothersFurnitureCompany, Bloomington, Indiana,herein called the Company, and, requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tionalLaborRelationsAct, 49 Stat. 449, herein called the Act.Pursuant to notice duly served upon the Company; the Uphol-sterers;International Brotherhood of Firemen and Oilers, herein 594NATIONAL LABOR RELATIONS BOARDcalled the Firemen and Oilers; International Union of OperatingEngineers, herein called the Operating Engineers ; United Furni-tureWorkers, Local Industrial Union No. 496, herein called theUnited Furniture Workers; National Furniture Workers, Local No.1,herein called the National Furniture Workers ; and the UnitedBrotherhood of Carpenters and Joiners of America, herein calledthe Carpenters, a hearing was held on October 14 and 15, 1937,before Henry J. Kent, the Trial Examiner duly designated by theBoard.On December 17, 1937, the Board issued a Decision and Directionof Election.On December 29, 1937, the Board issued an Amend-ment to Direction of Election, and on December 31, 1937, the Boardissued a Second Amendment to Direction of Election.The Direc-tion of Election, as amended, provided that an election by secretballot should be held within thirty (30) days from the date of theDirection under the direction and supervision of the Regional Di-rector for the Eleventh Region among the production employees,employed by the Company at its Bloomington, Indiana, plants onSeptember 3, 1937, excluding office employees, supervisory employees,engineers, firemen, watchmen and maintenance employees, to de-termine whether they desired to be represented by The Uphol-sterers, Furniture, Carpet and Awning Workers, Linoleum WorkersUnion, Local No. 184, affiliated with the American Federation ofLabor, or by United Furniture Workers, Local Industrial UnionNo. 496, affiliated with the Committee for Industrial Organization,for the purposes of collective bargaining, or by neither.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on January 6, 1938, by the RegionalDirector for the ,Eleventh Region.Full opportunity was affordedall the parties to the investigation to participate in the conductof the secret ballot and to make challenges.On January 7, 1938, theRegional Director for the Eleventh Region issued and duly servedupon the parties to the proceeding his Intermediate Report on theballot.No objection to the ballot or to the Intermediate Report hasbeen filed by any of the parties.As to the results of the secret ballot, the Regional Director re-ported as follows :Total Employees Eligible___________________________________ 977Total Number of Ballots Counted____________________________ 710Total Number of Votes for The Upholsterers, Furniture, Carpetand Awning Workers, Linoleum Workers Union Local No184, affiliated with the A F. of L__________________________ 230Total Number of Votes for the United Furniture Workers,Local Industrial Union No. 496, affiliated with the C I. O___ 443 DECISIONS AND ORDERS595Total Number of Votes for neither Organization______________35Total Number of Blank Ballots_____________________________0Total Number of Void Ballots_______________________________01Total Number of Challenged Ballots_________________________2We find that United Furniture Workers, Local Industrial UnionNo. 496, affiliated with the Committee for Industrial Organization,has been designated and selected by a majority of the productionemployees, employed by Showers Brothers Furniture Company at itsBloomington, Indiana, plants, excluding office employees, supervisoryemployees, engineers, firemen, watchmen and maintenance employees,as their representative for the purposes of collective bargaining.United Furniture Workers, Local Industrial Union No. 496, affiliatedwith the Committee for Industrial Organization, is, therefore, byvirtue of Section 9 (a) of the Act the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment and other conditions ofemployment, and we will so certify it.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Furniture Workers, Local In-dustrial Union No. 496, affiliated with the Committee for IndustrialOrganization, has been designated and selected by a majority of theproduction employees, employed by the Showers Brothers FurnitureCompany at its Bloomington, Indiana, plants, excluding office em-ployees, supervisory employees, engineers, firemen, watchmen andmaintenance employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,United Furniture Workers, Local Industrial Union No. 496, affiliatedwith the Committee for Industrial Organization, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.